Title: From George Washington to Lieutenant Colonel Samuel Smith, 14 October 1777
From: Washington, George
To: Smith, Samuel



Sir,
Head Qrs October 14th 1777

Yours of the 12th I received yesterday. I am sorry your attempts to get possession of the enemy’s batteries have hitherto failed. I hope your future endeavours may be more successful. If they once get their batteries fairly erected, the situation of your garrison will no doubt become very trying, but I dare say, they will be duly impressed with the importance of the trust committed to them, and will manifest a proportionable degree of fortitude.
In order to render the assistance of the Gallies more effectual, I am endeavouring to supply their deficiency of men from the army. In the mean time, I have desired Colonel Greene to furnish all the seamen he may have; and to give you every assistance in his power in the execution of any enterprise you may find necessary. I am Sir Yr most hum. Sert

G.W.

